ORDER
PER CURIAM:
AND NOW, this 7th day of December, 1988, pursuant to the applications filed in the above-captioned matter, this Court directs the Honorable Francis J. Catania of the Court of Common Pleas of Delaware County to issue a written opinion in support of its decision in this matter, terminating the parental rights of petitioner, Mary Jo Mack, and to file said opinion within ten (10) days of this order of court with the prothonotary for the Superior Court of Pennsylvania, Eastern District.
It is further ordered that Timothy Mack, the presumptive father, is granted leave to intervene in the appeal of this case to Superior Court.
It is further ordered that the Superior Court shall hear the appeal in this case on the merits and shall resolve said appeal on the merits as if all issues were properly raised and preserved, and shall file a written opinion in support thereof with the prothonotary for the Supreme Court of Pennsylvania Eastern District within sixty (60) days from receipt of the opinion to be filed by the Honorable Francis J. Catania.
Jurisdiction is hereby relinquished.
LARSEN, J., did not participate in the consideration or decision of this matter.